                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

OSCAR A. LEIVA,

                       Plaintiff,                            8:18CV461

       v.
                                                            JUDGMENT
ANDREW M. SAUL, Commissioner of
Social Security,

                       Defendant.


      Pursuant to the Memorandum and Order (Filing No. 27) entered today, judgment is
entered for plaintiff Oscar A. Leiva (“Leiva”) and against defendant Andrew M. Saul,
Commissioner of Social Security, providing that Leiva is awarded attorney fees in the
amount of $3,148.60.

      Dated this 28th day of October 2019.

                                             BY THE COURT:



                                             Robert F. Rossiter, Jr.
                                             United States District Judge
